DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 12/28/21 and 03/09/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Specification
3.	Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-5, 8-9, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budd et al. (US 2017/0186670 A1).
	With respect to claim 1, Budd et al. (figures 1 and 6) disclose an optical engine, comprising an electronic interfacing component (photonic communication system 510 connection 505, 610, 510 and 540 and see [0066] and [0072]) comprising an upper surface (top surface of 510) having a plurality of conductors (solder balls) for forming a corresponding plurality of connections (solder balls connecting 510 and 610) to a host board (505, high performance microprocessor), a lower surface (a surface in 510 between the white area and the dot area) having a plurality of conductors (bonding pads 136, [0033]) for forming a corresponding plurality of connections (see figure 6) to one or more optoelectronic elements (540), a lower redistribution layer (552/126) on the lower surface and comprising at least one conductive trace (127, bonding pads associated wiring in figure 1 and [0032]), or an upper redistribution layer on the upper surface and comprising at least one conductive trace,
and a plurality of vias (in the white area, figure 6) extending from the lower surface to the upper surface (see figure 6).  
	With respect to claims 2 and 9, Budd et al. (figures 1 and 6) disclose the optical engine, wherein the electronic interfacing component comprises a through-silicon via die, and the plurality of vias comprises a plurality of through-silicon vias in the through-silicon via die (see [0034]). 
	With respect to claims 4 and 11, Budd et al. (figures 1 and 6) disclose the optical engine, wherein the electronic interfacing component comprises a silicon integrated circuit (abstract) comprising a transistor circuit selected from the group consisting of: amplifier circuits for receiving and amplifying photodetector signals, and-16- 110869385.1185399 (RPAT098US)driver circuits for driving optical modulators (see [0067]).
	With respect to claims 5 and 12, Budd et al. (figures 1, 5 and 6) disclose the optical engine, further comprising an opto-electronic device (540), the opto-electronic device (540) being an element selected from the group consisting of photodetectors and modulators (542-1…542-N).  
	With respect to claims 8 and 15, Budd et al. (figures 1 and 6) disclose the optical engine, further comprising a silicon photonics integrated circuit (540), the electronic interfacing component (510) being secured to a top surface of the silicon photonics integrated circuit (figure 6), the plurality of conductors (bonding pad 136) of the lower surface of the electronic interfacing component (510) being connected to an interconnect layer (552) on the top surface of the silicon photonics integrated circuit (540).



    PNG
    media_image1.png
    472
    667
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 6, 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Budd et al. (as cited above).
	With respect to claims 3 and 10, Budd et al. (figures 1 and 6) substantially disclose all the limitations of the claimed invention except the through-silicon via die comprises silicon with a resistivity of at least 30 ohms-cm.
However, the through-silicon via die comprising silicon with a resistivity of at least 30 ohms-cm is considered to be obvious to obtain higher efficiency of signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budd to include the through-silicon via die having silicon with a resistivity of at least 30 ohms-cm for the purpose of obtaining higher efficiency of signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	With respect to claims 6 and 13, Budd et al. (figures 1 and 6) substantially disclose all the limitations of the claimed invention except for a conductive path from a transistor circuit to the opto-electronic device, the conductive path having a length of less than 500 microns or less than 250 microns.
However, the conductive path having a length of less than 500 microns or less than 250 microns is considered to be obvious to obtain higher efficiency of signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budd to include the conductive path having a length of less than 500 microns or less than 250 microns for the purpose of obtaining higher efficiency of signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
11.	Claims 7, 14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Budd et al. (as cited above) in view of Doany et al. (US 2012/0014639 A1).
With respect to claims 16-17, Budd et al. (figures 1 and 6) disclose an optical engine, comprising an electronic interfacing component (photonic communication system 510 connection 505, 610, 510 and 540 and see [0066] and [0072]) comprising an upper surface (top surface of 510) having a plurality of conductors (solder balls) for forming a corresponding plurality of connections (solder balls connecting 510 and 610) to a host board (505, high performance microprocessor), a lower surface (a surface in 510 between the white area and the dot area) having a plurality of conductors (bonding pads 136, [0033]) for forming a corresponding plurality of connections (see figure 6) to one or more optoelectronic elements (540), and a plurality of vias (in the white area, figure 6) extending from the lower surface to the upper surface (see figure 6), wherein the optical engine comprises a transistor circuit ([0067]) between the lower surface and the upper surface (figures 5-6).  
Budd et al. do not explicitly disclose a silicon integrated circuit between the lower surface and the upper surface.-5- 116826040.1Appin No. 16/836,815 Amdt date February 15, 2022Reply to Office action of November 26, 2021
However, Doany et al. (figure 9) teach a device including an optical device having a silicon integrated circuit (503, figure 9 and [0062]) between the lower surface and the upper surface (figure 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Budd et al. to include the silicon integrated circuit between the lower surface and the upper surface (accordance with the teaching of Doany) for the purpose of providing integrated circuit components to support electronic devices of the optoelectronic chip ([0059]).
With respect to claims 7 and 14, Budd et al. (figures 1 and 6) disclose the optical engine, wherein the electronic interfacing component comprises a redistribution layer (552) on a bottom surface of the electronic interfacing component (figure 6).  


Response to Arguments
12.	The amendment of claims, filed on 02/15/22, has been fully considered.
Claims 1 and 7 are amended. Claims 16-17 are newly added. The previous ground of rejection is now changed in this Office Action in response to the amendment of claims. Since the new ground of rejection is necessitated by the amendment, this office action is made final.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883